Case 1:19-cv-20045-RNS Document 63 Entered on FLSD Docket 04/10/2019 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                            CASE NO.: 1:19-cv-20045-SCOLA/LOUIS

  AIRBNB, INC.,

         Plaintiff,

  v.

  CITY OF MIAMI BEACH,

        Defendant.
  _____________________________________/

                                             ORDER

         THIS CAUSE came before the Court on the parties’ Joint Motion to Stay TRO

  Proceedings, to Reset Briefing Schedule, and to Continue Hearing (ECF No. 58), filed on April 9,

  2019. The parties jointly move for entry of an order staying proceedings related to Plaintiff’s

  Motion for Temporary Restraining Order and Preliminary Injunction (“the TRO Motion”) (ECF

  No. 17) for a period of ninety (90) days, representing that such stay will allow the parties to

  continue discussions to amicably resolve this case. Specifically, the parties seek to vacate the

  current expedited discovery and briefing schedules associated with the TRO Motion (ECF Nos.

  29, 55), and that the Court reschedule the hearing on the TRO Motion, which is presently set for




                                                 1
Case 1:19-cv-20045-RNS Document 63 Entered on FLSD Docket 04/10/2019 Page 2 of 2



  April 24 and 25, 2019.

         Having considered the Joint Motion and its attached exhibits, having heard from the parties

  at the April 10, 2019 Status Conference, and being otherwise duly advised, it is hereby ORDERED

  and ADJUDGED that the parties’ Joint Motion (ECF No. 58) is GRANTED as follows:

     •   Defendant shall complete its limited expedited discovery as to the TRO Motion by July 9,

         2019.

     •   Defendant shall file its response to the TRO Motion by July 11, 2019.

     •   Plaintiff shall be permitted to conduct limited expedited discovery based on Defendant’s

         response, to be completed by July 22, 2019.

     •   Plaintiff shall be permitted to file a reply to Defendant’s response by July 29, 2019.

     •   The hearing on the TRO Motion is continued to August 5 and 6, 2019, beginning at 9:30

         AM. Any party that intends to present witness testimony at the hearing shall file a witness

         list no later than August 2, 2019.



         DONE and ORDERED in Chambers at Miami, Florida this 10th day of April, 2019.




                                                       LAUREN LOUIS
                                                       UNITED STATES MAGISTRATE JUDGE

  cc:
  The Honorable Robert N. Scola, Jr.
  Counsel of Record




                                                  2
